It is understood that the suspension of the sentence of one convicted of crime is not, in the absence of statutory authority, one of the inherent powers of the trial judge. See State of Utah v. Zolantakis, 70 Utah 296, 259 P. 1044, 54 Amer. Law. Rep., 1463, and authorities cited in notes on page 1471 of 54 A. L. R.
In this state the subject is covered by statute and limited thereby. That is to say, that the accused, at any time after the term of his conviction has expired, may, upon showing that he has not been subsequently convicted, be released from the suspended sentence by an order of the court. Likewise, if within the period of his conviction under a suspended sentence he is again convicted of a felony, the court has authority to recall the suspended sentence and make the judgment final. See articles 779 and 780, C. C. P. The time within which the court may act is limited only by the duration of the sentence. That is to say, after the time for which one is convicted and placed under a suspended sentence has expired, it is not within the power of the court to recall the suspension and make the judgment final. This was held in the case of Ex parte Coots,85 Tex. Crim. 334. So far as we are aware there are no other limitations upon the right of the court to recall the sentence. In the present instance, the recall of the suspended sentence was within the duration of the conviction, and therefore was within the jurisdiction of the trial court.
The sufficiency of the sentence pronounced against the appellant in October, 1931, is challenged upon the contention that the appellant was not given an opportunity, before the sentence was passed, to state his reason why it should not be passed. It appears from a bill of exception that the appellant was asked the following question: "Have you anything to say why this sentence should not be pronounced against you?" to which the appellant replied, "I have," and stated in substance that after his conviction in 1928, he was convicted in the federal court and confined for nine months in jail. He was released in November, 1930, since which time he had been in Bee county until October 26, 1931, when he was arrested.
It appears from the record that on his original trial in 1928, the penalty assessed against the appellant was confinement in *Page 218 
the penitentiary for five years.
The statute invoked by the appellant in his contention that he was denied the privilege of giving his reason why sentence should not be pronounced upon him, is article 773, C. C. P., which sets forth the reasons which would be available. It is not contended by the appellant that any of the reasons there mentioned existed. However, as stated above, it appears from the record that he was not denied the right to be heard in opposition to his sentence.
We are constrained to overrule the motion for rehearing, and it is so ordered.
Overruled.